DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, 22 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Pat. No.10,974,283 to Bombaugh.
With respect to claims 14 and 16, Bombaugh discloses a sorting installation for parcels (col. 1, line 15-16) comprising:

    PNG
    media_image1.png
    569
    748
    media_image1.png
    Greyscale

wherein the buffer stores move to the transfer station.

With respect to claim 22, Bombaugh discloses at least one sensor disposed to detect at least one item of parcel-related sorting information of each of the multiplicity of parcels (see numeral 352 in Fig. 3C and col. 14, lines 5-6).

With respect to claim 23, Bombaugh discloses by parcels being collectively transported on the same cart, therefore the cart ipso facto is configured to collectively transport parcels to a given destination based on parcel-related sorting information (see col. 15, lines 58-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 19-21  are rejected under 35 U.S.C. 103 as being unpatentable over Bombaugh in view of U.S. Pat. No. 9,845,194 to Chirol et al.

With respect to claim 15, Bombaugh includes all the claim language but does not disclose said primary buffer stores comprise driverless transport vehicles.
Chirol teaches said primary buffer stores comprise driverless transport vehicles (col. 1, lines 52-56).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Bombaugh with the teachings of Chirol because the use of driverless vehicles is well known in the sorting installation art for handling parcels to different locations within a facility.  Expected beneficial results are evidence of obviousness.

With respect to claim 17, Bombaugh includes all the claim language but does not disclose wherein said secondary buffer stores comprises a high-shelf warehouse.  
Chirol teaches said secondary buffer stores comprises a high-shelf warehouse (see Fig. 9 and col. 3, lines 19-22).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Bombaugh with the teachings of Chirol because space costs money and by using high shelves the impact to crucial floor space is minimized.

With respect to claim 19, Bombaugh includes all the claim language but does not disclose the primary buffer stores are configured to transport at least a part of the sorted parcels collectively to at least one parcel outlet.  Chirol teaches the primary buffer stores are configured to transport at least a part of the sorted parcels collectively to at least one parcel outlet (see Fig. 8 where there are multiple parcels 2 on the cart and they are configured to collectively go to at least one parcel outlet, see also col. 2, 

With respect to claim 20, Bombaugh includes all the claim language but does not disclose wherein said primary buffer stores are configured to fetch at least a part of the sorted parcels collectively from secondary buffer stores and to transport the sorted parcels to at least one parcel outlet.
Chirol teaches wherein said primary buffer stores are configured to fetch at least a part of the sorted parcels collectively from secondary buffer stores and to transport the sorted parcels to at least one parcel outlet (the carts in Chirol carry more than one parcel at a time and therefore can fetch parcels from the stores “collectively”, see Fig. 8).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Chirol with the disclosure of Bombaugh to more efficiently transports parcels by combining parcels on a single transport that is configured to travel them all to a single destination.

With respect to claim 21, Bombaugh includes all the claim language but does not disclose wherein said secondary buffer stores are set up to transport at least a part of the sorted parcels collectively to at least one parcel outlet.
Chirol teaches wherein said secondary buffer stores are set up to transport at least a part of the sorted parcels collectively to at least one parcel outlet (Fig. 9 shows .

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-27 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or disclose a method for sorting parcels with a sorting mechanism, moving the stores to a transfer station and buffering the sorted parcels and then discharging the parcels to an external transport means.  The combination has not been taught or suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651